

114 HR 5608 IH: No Ex-Im Financing for Iran Act
U.S. House of Representatives
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5608IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Mr. Roskam (for himself, Mr. Mulvaney, Mr. Tiberi, Mr. Diaz-Balart, Mr. King of New York, Mr. Austin Scott of Georgia, Mr. Young of Iowa, Mr. Duffy, Mr. Holding, Mr. Kelly of Pennsylvania, Mr. Gowdy, Mr. Harris, Mr. Pompeo, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prevent Iran from directly or indirectly receiving assistance from the Export-Import Bank of the
			 United States.
	
 1.Short titleThis Act may be cited as the No Ex-Im Financing for Iran Act. 2.Prohibition on assistance benefiting IranSection 2(b) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)) is amended by adding at the end the following:
			
 (14)Prohibition on assistance benefiting IranThe Bank may not guarantee, insure, or extend (participate in the extension of) credit in connection with a transaction, with respect to which credit assistance from the Bank is first sought after the effective date of this paragraph, involving any entity that does business with, or provides credit or a guarantee to any other entity in connection with a transaction involving—
 (A)the Government of Iran, or an entity in which the Government of Iran participates; or (B)an entity that is created under Iranian law; or
 (C)an operation in Iran.. 